Case 2:15-cv-05346-CJC-E Document 433-37 Filed 10/09/20 Page 1 of 18 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25715




                 Exhibit 1-**
      Evidence Packet in Support of Defendant’s Motions for Summary Judgment


        U.S.D.C., Central District of California, Case No.: 2:15-cv-05346-CJC-E




                                                                   Evidence Packet P.0654
Case 2:15-cv-05346-CJC-E Document 433-37 Filed 10/09/20 Page 2 of 18 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25716




                                                       Evidence Packet P.0655
Case 2:15-cv-05346-CJC-E Document 433-37 Filed 10/09/20 Page 3 of 18 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25717

                              November 14, 2019                           2

 1   A P P E A R A N C E S:

 2

 3   FOR Defendant:

 4   MCDERMOTT, WILL & EMERY
     BY: KERRY ALAN SCANLON, ESQ
 5        JULIE MCCONNELL, ESQ.
     500 North Capitol Street, NW
 6   Washington, D.C. 20001
     202-756-8000
 7   Kscanlon@mwe.com
     Jmcconnell@mwe.com
 8

 9

10   FOR Plaintiffs:

11   ARIAS SANGUINETTI WANG & TORRIJOS, LLP
     BY: Eugene Feldman, ESQ.
12   6701 Center Drive West, Suite 1400
     Los Angeles, California 90045
13   310-844-9696
     Eugene@aswtlawyers.com
14

15

16

17   ALSO PRESENT:

18          Michael Santy, videographer

19          Victor Martinez, interpreter

20          Ricardo Claps

21

22

23

24

25


                              U.S. LEGAL SUPPORT
                                (877) 479-2484
                                                       Evidence Packet P.0656
Case 2:15-cv-05346-CJC-E Document 433-37 Filed 10/09/20 Page 4 of 18 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25718




                                                       Evidence Packet P.0657
Case 2:15-cv-05346-CJC-E Document 433-37 Filed 10/09/20 Page 5 of 18 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25719

                                November 14, 2019                         4

 1   located at 201 Mission Street, Suite 600,

 2   San Francisco, California.     The court reporter is

 3   Angie Diner on behalf of U.S. Legal Support.     I am

 4   not related to any party in this action, nor am I

 5   financially interested in the outcome.

 6          Counsel will state their appearances for the

 7   record, after which the court reporter will swear in

 8   the witness.

 9          MR. FELDMAN:     Eugene Feldman for the

10   plaintiff.

11          MR. SCANLON:     Kerry Scanlon for the

12   defendant, and with me are Julie McConnell from my

13   office and a representative of our firm, Ricardo

14   Claps, for purposes of interpretation here today.

15                         VICTOR MARTINEZ,

16   Official court interpreter for the witness,

17   translated from the English language into Spanish,

18   and from Spanish into English, as follows:

19          THE INTERPRETER:     Yes.

20

21   called as a witness herein, who, having been duly

22   sworn, was thereupon examined and interrogated as

23   hereinafter set forth.

24          THE WITNESS:     Yes.

25   ///


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484
                                                       Evidence Packet P.0658
Case 2:15-cv-05346-CJC-E Document 433-37 Filed 10/09/20 Page 6 of 18 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25720




                                                       Evidence Packet P.0659
Case 2:15-cv-05346-CJC-E Document 433-37 Filed 10/09/20 Page 7 of 18 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25721

                                  November 14, 2019                           16

1    A.       Yeah, yes.

2    Q.       Okay.    And -- and -- and your testimony is

3    that you waited in line for more than an hour for

4    that ride?

5    A.       Yes.

6    Q.       Do you remember if that was the first day of

7    the visit or the second day of the visit?

8    A.       The first day.

9    Q.       Was it the very first ride you went to?

10   A.       No.     It was a different one, but I can't

11   remember the name of it.

12   Q.       So this was not the first ride you went to?

13   A.       No.     No, we had gone to a different one

14   first.

15   Q.       Was it the second ride you went to?

16   A.       It was the second one, more or less.

17   Q.       Okay.    And how long did you wait in line in

18   the first ride?

19   A.       Almost an hour.

20   Q.       Do you remember the name of that ride?

21   A.       No, but it’s like some elephants just -- that

22   just go around like this and that's it.

23   Q.       And that was the -- that was the first ride

24   on the first day, right?

25   A.       Yes.


                                 U.S. LEGAL SUPPORT
                                   (877) 479-2484
                                                            Evidence Packet P.0660
Case 2:15-cv-05346-CJC-E Document 433-37 Filed 10/09/20 Page 8 of 18 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25722

                                 November 14, 2019                          29

 1   the Winnie the Pooh ride?     Did you go to Winnie the

 2   Pooh or did you stop and eat first?     What did you do

 3   next?

 4   A.      No, we went straight there.

 5   Q.      Did you eat lunch before you came to the park

 6   that day?

 7   A.      Yes.

 8   Q.      At the hotel?

 9   A.      Yes.

10   Q.      Okay.   And did you stand in the regular line

11   at Winnie the Pooh, or was there a line?

12   A.      The normal line for everybody.

13   Q.      How long was the wait there?

14   A.      About 30 minutes.

15   Q.      And was it just the four of you in your group

16   or were there other people from your group that went

17   to Winnie the Pooh?

18   A.      No, just us four.

19   Q.      Okay.   And do you remember what you did next

20   after going on that ride?

21   A.      We went to one that's -- we went to one

22   that's next to it, which looks like a trunk.     I

23   think it’s a water ride.

24   Q.      It looks like a trunk, like a tree trunk?

25   A.      Yes.


                              U.S. LEGAL SUPPORT
                                (877) 479-2484
                                                          Evidence Packet P.0661
Case 2:15-cv-05346-CJC-E Document 433-37 Filed 10/09/20 Page 9 of 18 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25723

                                 November 14, 2019                           32

 1   A.       His mom -- his mom did.

 2   Q.       On her -- on her cell phone?

 3   A.       Yes, I believe so.

 4   Q.       Did he have a smile on his face?

 5   A.       Of course.

 6   Q.       What about your daughter?     How old was she at

 7   the time?

 8   A.       She was about three years old, more or less.

 9   Three or four.

10   Q.       Daughter was three or four?

11   A.       Yes.

12   Q.       And was she enjoying the rides?

13   A.       No, hardly.

14   Q.       No?

15   A.       She doesn't really like them.

16   Q.       What about your wife?     Was she enjoying the

17   rides?

18   A.       Some.

19   Q.       I'm sorry.    I -- I called her your wife.    But

20   Ms.

21    A.      Uh-huh, that's fine.

22    Q.      Did -- did she enjoy the rides?

23    A.      Some of them she did.

24    Q.      What about you?

25    A.      I like the big ones at the end.


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484
                                                           Evidence Packet P.0662
Case 2:15-cv-05346-CJC-E Document 433-37 Filed 10/09/20 Page 10 of 18 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25724

                                 November 14, 2019                          41

 1   A.       Mine.

 2   Q.       Just yours?

 3   A.       Yeah.    Some -- some children of her siblings

 4   that are -- came with because they wanted to go on

 5   the same ride.

 6   Q.       There were other kids there besides your son,

 7   right?

 8   A.       Of course.

 9   Q.       Right.    And they had preferences of where

10   they wanted to go, right?

11   A.       Yeah, because they're allegedly normal.

12   Because my son can't decide on his own which one he

13   wants to go on or not.     He just says he likes a

14   certain one, but then when he comes to getting on,

15   he won't go on it.

16   Q.       Okay.    So he didn't really know which ones he

17   wanted to go on, right?

18   A.       No, he didn't, because he had never been

19   there.

20   Q.       Okay.    And sometimes you said he would -- he

21   would think he wanted to go on a ride, but then when

22   he got there, he didn't want to go on it?

23   A.       Yeah.    He did it twice.

24   Q.       Twice that he thought he wanted to go on a

25   ride and then didn't go on it?


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484
                                                          Evidence Packet P.0663
Case 2:15-cv-05346-CJC-E Document 433-37 Filed 10/09/20 Page 11 of 18 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25725




                                                        Evidence Packet P.0664
Case 2:15-cv-05346-CJC-E Document 433-37 Filed 10/09/20 Page 12 of 18 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25726




                                                        Evidence Packet P.0665
Case 2:15-cv-05346-CJC-E Document 433-37 Filed 10/09/20 Page 13 of 18 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25727

                                November 14, 2019                         56

 1   A.     No, because we didn't have the papers.

 2   Q.     Okay.   And after this ride -- and then you

 3   went to look for a spot to watch the parade, right?

 4   A.     Yes.

 5   Q.     And did you all kind of sit on the ground or

 6   the curb next to the -- where the road was?

 7   A.     Yes.

 8   Q.     Okay.   And how long did you wait there until

 9   the parade came by?

10   A.     About an hour, I think.

11   Q.     And all of you were there waiting?

12   A.     Yes.

13   Q.     And then did the parade come by?

14   A.     Yes.

15   Q.     Was it a Christmas theme or some other kind

16   of theme?

17   A.     Yeah, it was Christmas.

18   Q.     Okay.   And so after you got done watching the

19   parade, it must have been at least 8 o'clock or

20   something by that point, right?

21   A.     Yes, more or less.

22   Q.     More or less 8 o'clock?

23   A.     Around 8 o'clock.

24   Q.     And had you eaten anything before you left

25   the hotel that -- late that afternoon?


                              U.S. LEGAL SUPPORT
                                (877) 479-2484
                                                        Evidence Packet P.0666
Case 2:15-cv-05346-CJC-E Document 433-37 Filed 10/09/20 Page 14 of 18 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25728

                                November 14, 2019                          57

 1   A.     Yes, at the hotel.

 2   Q.     Okay.     And what did you do after the -- you

 3   watched the parade?     What did you do next?

 4   A.     I think we were going to wait for the

 5   fireworks.     Is that what they're called?    I think

 6   so.

 7   Q.     And did you wait for the fireworks?

 8   A.     Yes.

 9   Q.     And how long did you wait for the fireworks?

10   A.     I don't know, but I think they start around 9

11   or 10 o'clock p.m.

12   Q.     But did you wait at least an hour or so?

13   A.     Yes.

14   Q.     And did you -- did you wait in the same place

15   where you were for the parade or did you go

16   somewhere else and wait?

17   A.     We waited and -- we went to a different place

18   to wait.

19   Q.     Where was that place?

20   A.     I believe it’s right at the entryway to the

21   park, right across from the Disneyland Hotel.

22   Q.     And all of your family was there waiting to

23   watch the fireworks, right?

24   A.     Yes.

25   Q.     And did you -- was there a place to sit?      Was


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484
                                                         Evidence Packet P.0667
Case 2:15-cv-05346-CJC-E Document 433-37 Filed 10/09/20 Page 15 of 18 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25729




                                                        Evidence Packet P.0668
Case 2:15-cv-05346-CJC-E Document 433-37 Filed 10/09/20 Page 16 of 18 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25730

                                November 14, 2019                             78

 1   Q.     Okay.     And it’s actually a healthy thing for

 2   your son that he doesn't get everything he wants.

 3   You help him redirect so he knows that sometimes you

 4   have to be patient or he has to wait for something,

 5   correct?

 6   A.     Yes, of course.     He does know that.     He's

 7   learning that.

 8   Q.     Okay.     And he's made progress with this

 9   therapy, correct?

10   A.     Yes, of course.

11   Q.     So before, when he would get upset at any

12   time something he wanted to do, he couldn't do, now

13   he's learned not to get upset every time, right?

14   A.     Yes.

15   Q.     Okay.     And you've seen that yourself, right?

16   A.     Yes, of course.

17   Q.     And this therapy -- this therapy he's been

18   having has been helpful, right?

19   A.     Yes.

20   Q.     In treating this condition he has?

21    A.    Yes.

22          MR. SCANLON:     Okay.     Can we just take a

23   two-minute break?

24          THE VIDEOGRAPHER:        Absolutely.   The time is

25   11:35 and we are off the record.


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484
                                                            Evidence Packet P.0669
Case 2:15-cv-05346-CJC-E Document 433-37 Filed 10/09/20 Page 17 of 18 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25731




                                                        Evidence Packet P.0670
Case 2:15-cv-05346-CJC-E Document 433-37 Filed 10/09/20 Page 18 of 18 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25732

                              November 14, 2019                           96

 1   US DISTRICT COURT OF CALIFORNIA
     CENTRAL DISTRICT
 2

 3                  REPORTER'S CERTIFICATE

 4          I, Angie Diner, CSR No. 9581, Certified

 5   Shorthand Reporter, certify:

 6         That the foregoing proceedings were taken

 7   before me at the time and place therein set forth,

 8   at which time the witness was put under oath by me;

 9         That the testimony of the witness, the

10   questions propounded, and all objections and

11   statements made at the time of the examination were

12   recorded stenographically by me and were thereafter

13   transcribed;

14         That the foregoing is a true and correct

15   transcript of my shorthand notes so taken.

16         Further, that a review of the transcript by

17   the deponent was not requested;

18         I further certify that I am not a relative or

19   employee of any attorney of the parties, nor

20   financially interested in the action.

21         I declare under penalty of perjury under the

22   laws of ___________ that the foregoing is true and

23   correct.

24           Dated this 26th day of November, 2019

25               _______________________________
                Angie Diner, CSR No. 9581


                              U.S. LEGAL SUPPORT
                                (877) 479-2484
                                                        Evidence Packet P.0671
